Exhibit 10.1

EXECUTION COPY

 

FIFTH AMENDMENT TO

REVOLVING CREDIT AGREEMENT

 

FIFTH AMENDMENT TO REVOLVING CREDIT AGREEMENT, dated as of September 12, 2003
(this “Amendment”), by and among DIGITAS LLC (the “Borrower”), a Delaware
limited liability company, and DIGITAS INC., a Delaware corporation, BRONNER
SLOSBERG HUMPHREY INC., a Massachusetts corporation, and BSH HOLDING LLC, a
Delaware limited liability company, as Guarantors, and FLEET NATIONAL BANK, a
national banking association, and the other lending institutions listed on
Schedule 1 to the Credit Agreement (collectively, the “Banks”) and FLEET
NATIONAL BANK as agent for the Banks (the “Agent”), amending certain provisions
of the Revolving Credit Agreement, dated as of July 25, 2000 (as amended by the
First Amendment, dated as of June 29, 2001, the Second Amendment, dated as of
November 26, 2001, the Third Amendment, dated as of September 30, 2002, and the
Fourth Amendment, dated as of February 24, 2003, the “Credit Agreement”), by and
among the Borrower, the Guarantors, the Banks and the Agent. Terms not otherwise
defined herein which are defined in the Credit Agreement shall have the same
respective meanings herein as therein.

 

WHEREAS, the Borrower and the Banks desire to amend the Credit Agreement as
provided more fully herein below;

 

NOW THEREFORE, in consideration of the mutual agreements contained in the Credit
Agreement and herein and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

 

§1. Amendment to the Credit Agreement. The Credit Agreement is hereby amended as
follows:

 

(a) In order to eliminate the Borrowing Base:

 

(i) The definitions of “Borrowing Base”, “Borrowing Base Report”, and “Eligible
Accounts Receivable” set forth in §1.1 of the Credit Agreement are hereby
deleted in their entirety.

 

(ii) The proviso in §2.1 of the Credit Agreement is amended by deleting the text
“the lesser of (i) the Total Commitment and (ii) the Borrowing Base” and
substituting the text “the Total Commitment” therefor.

 

(iii) Section 2 of the Credit Agreement is further amended by deleting §2.11 in
its entirety and substituting “Intentionally Omitted” therefor.

 

(iv) The first sentence of §3.2 of the Credit Agreement is amended by deleting
the text “the lesser of (a) the Total Commitment at such time and (b) the
Borrowing Base at such time” contained in such sentence and substituting the
text “the Total Commitment at such time” therefor.

 



--------------------------------------------------------------------------------

-2-

 

(v) Section 4.1.1 of the Credit Agreement is amended by deleting the proviso in
such §4.1.1 and restating it in its entirety as follows:

 

, provided, however, that after giving effect to such request, the sum of (a)
the Maximum Drawing Amount of all Letters of Credit, (b) all Unpaid
Reimbursement Obligations, and (c) the Dollar Equivalent of the amount of all
Revolving Credit Loans outstanding shall not exceed the Total Commitment.

 

(vi) Section 9.4 of the Credit Agreement is amended by deleting clauses (h) and
(i) of such §9.4 in their entirety and substituting, in each case,
“Intentionally Omitted” therefor.

 

(vii) Section 9.9.1 of the Credit Agreement is amended by deleting the text “and
to conduct examinations and verifications (whether by internal commercial
finance examiners or independent auditors) of all components of the Borrowing
Base,” contained in such §9.1.1.

 

(viii) Section 13.6 of the Credit Agreement is amended by deleting such §13.6 in
its entirety and substituting “Intentionally Omitted” therefor.

 

(b) Section 11.2 of the Credit Agreement is amended by deleting such §11.2 and
restating it in its entirety as follows:

 

11.2 Minimum EBITDA.

 

(a) The Borrower will not as of the end of any Reference Period permit EBITDA
for such Reference Period to be less than $24,000,000.

 

(b) The Borrower will not as of the end of any fiscal quarter of the Borrower
permit EBITDA for such quarter to be less than $3,250,000.

 

(c) Section 11.4 of the Credit Agreement is amended by deleting such §11.4 and
restating such §11.4 in its entirety as follows:

 

11.4 Minimum Liquidity. The Borrower will not permit the sum of (a) cash after
deducting all customer prepayments therefrom, (b) Cash Equivalents and (c)
marketable securities maintained by the Parent Companies, the Borrower and their
Subsidiaries on their balance sheets to be less than $10,000,000 at any time.
Only marketable securities which are not subject to any restriction upon
transfer shall be included when determining compliance with this §11.4.

 

§2. Conditions to Effectiveness. This Amendment shall be effective as of
September 12, 2003 upon receipt by the Agent of an original counterpart
signature to this Amendment, duly executed and delivered by the Borrower and the
Guarantors by 5:00 p.m. (Boston time) on such date.



--------------------------------------------------------------------------------

-3-

 

§3. Representations and Warranties. Each of the Borrower and each of the
Guarantors hereby represents and warrants to the Banks and the Agent as follows:

 

(a) Representation and Warranties in the Credit Agreement. The representations
and warranties of the Borrower and the Guarantors contained in the Credit
Agreement were true and correct in all material respects as of the date when
made and continue to be true and correct in all material respects on the date
hereof, except to the extent of changes resulting from transactions or events
contemplated by the Credit Agreement and the other Loan Documents and changes
occurring in the ordinary course of business that singly or in the aggregate are
not materially adverse to the Borrower or such Guarantor, or to the extent that
such representations and warranties relate expressly to an earlier date.

 

(b) Ratification, Etc. Except as expressly amended hereby, the Credit Agreement,
and all documents, instruments and agreements related thereto, are hereby
ratified and confirmed in all respects and shall continue in full force and
effect. The Credit Agreement, shall together with this Amendment, be read and
construed as a single agreement. All references in the Credit Agreement or any
related agreement or instrument shall hereafter refer to the Credit Agreement as
amended hereby.

 

(c) Authority, Etc. The execution and delivery by the Borrower and each
Guarantor of this Amendment and the performance by the Borrower and each
Guarantor of all of its agreements and obligations under the Credit Agreement as
amended hereby are within the authority of the Borrower and each such Guarantor
and have been duly authorized by all necessary action on the part of the
Borrower and each of the Guarantors.

 

(d) Enforceability of Obligations. This Amendment and the Credit Agreement as
amended hereby constitute the legal, valid and binding obligations of the
Borrower and each Guarantor enforceable against the Borrower and each Guarantor
in accordance with their terms, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of, creditors’ rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefor may be brought.

 

(e) No Default. No Default or Event of Default has occurred and is continuing,
and no Default or Event of Default will exist after execution and delivery of
this Amendment.

 

§4. No Other Amendments. Except as expressly provided in this Amendment, all of
the terms and conditions of the Credit Agreement and the other Loan Documents
remain in full force and effect. Nothing contained in this Amendment (a) shall
be construed to imply a willingness on the part of the Banks to grant any
similar or other future amendment of any of the terms and conditions of the
Credit Agreement or the other Loan Documents and (b) shall in any way prejudice,
impair or effect any rights or



--------------------------------------------------------------------------------

-4-

 

remedies of the Banks or the Agent under the Credit Agreement or the other Loan
Documents.

 

§5. Execution in Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but which together
shall constitute one instrument.

 

§6. Expenses. Pursuant to §17 of the Credit Agreement, all costs and expenses
incurred or sustained by the Banks and the Agent in connection with this
Amendment, including the fees and disbursements of legal counsel for the Agent
in producing, reproducing and negotiating the Amendment, will be for the account
of the Borrower whether or not the transactions contemplated by this Amendment
are consummated.

 

§7. Miscellaneous. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT UNDER THE
LAWS OF THE COMMONWEALTH OF MASSACHUSETTS AND SHALL FOR ALL PURPOSES BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW). The
captions in this Amendment are for convenience of reference only and shall not
define or limit the provisions hereof.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK



--------------------------------------------------------------------------------

-5-

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as a
document under seal as of the date first above written.

 

DIGITAS LLC

 

By: /s/    JEFF COTE                    

        Name: Jeff Cote

        Title: COO/CFO

 

DIGITAS INC., as a Guarantor

 

By: /s/    JEFF COTE                    

        Name: Jeff Cote

        Title: COO/CFO

 

BRONNER, SLOSBERG HUMPHREY INC., as a Guarantor

 

By: /s/    JEFF COTE                    

        Name: Jeff Cote

        Title: COO/CFO

 

BSH HOLDING LLC, as a Guarantor

 

By: /s/    JEFF COTE                    

        Name: Jeff Cote

        Title: COO/CFO

 

FLEET NATIONAL BANK, individually and as Agent

 

By: /s/    John C. Dunne,    

        John C. Dunne,

        Senior Vice President